UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2132



TENKASI M. VISWANATHAN, Dr.,

                                              Plaintiff - Appellant,

          versus


COLUMBUS COUNTY BOARD OF EDUCATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-97-231-7-F)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tenkasi M. Viswanathan, Appellant Pro Se.    Clay Allen Collier,
Andrew John Hanley, CROSSLEY, MCINTOSH, PRIOR & COLLIER, Wilming-
ton, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tenkasi M. Viswanathan appeals the district court’s orders

dismissing his civil action and denying relief on Appellant’s

various pre-judgment and post-judgment motions.   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Viswanathan v. Columbus County Board of Education, No.

CA-97-231-7-F (E.D.N.C. July 12; June 15; June 3; May 21; and Apr.

29, 1999 & July 30; July 28; July 27; July 15; and July 13, 1998).

We deny Appellant’s motion to file supplemental material to the

extent he seeks to file documents which are not part of the

district court record.   We further deny Appellee’s motion to dis-

miss the appeal.    See 4th Cir. R. 27(f).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2